DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an active implantable medical device comprising an interface and a control circuit coupled to the interface and a pulse generator for stimulation of a vagus nerve, classified in CPC class A61N1/36053.
II. Claims 9-16, drawn to a method for configuring a vagus nerve stimulation generator, comprising using a sensor input to collect samples of activity level, comparing the samples relative to a series of thresholds defining a plurality of activity classes, and using a processor to periodically re-calibrate the thresholds, classified in CPC class A61N1/36114.
III. Claims 17-20, drawn to a controller configured to control pulse therapy, receive an indication via an activity sensor and select a configuration of pulse therapy based on current class of activity, classified in CPC class A61N1/36135.

The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as have materially different designs, modes of operation, and functions. Invention I is directed to an active implantable medical device comprising an interface and a control circuit coupled to the interface and a pulse generator for stimulation of a vagus nerve, whereas Invention III is directed to a controller configured to control pulse therapy, receive an indication via an activity sensor and select a configuration of pulse therapy based on current class of activity.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II and Inventions I & III are related as process and apparatuses for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of Invention II could be practiced by another and materially different apparatus than either of those distinct products directed to Inventions I and III, for example one that does not require an interface, controller, or an activity sensor. Furthermore, the apparatuses of Inventions I & III do not require a processor, vagus nerve stimulation generator, or collection of activity level samples. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I, II, and III are located within different subclasses, which would require different search strategies. Furthermore, Prior Art applicable to one Invention would likely not be applicable to the other Inventions due to the distinct subject matter. Additionally, the different statutory classes of the Inventions would require different considerations under 35 USC 112 and 101. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Applicant’s Representatives Brett Belden and Tyler Wied on 25 February 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./
Examiner, Art Unit 3792                                                                                                                                                                                             
/Eric D. Bertram/Primary Examiner, Art Unit 3792